DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (Pub. No.: US 2011/0093542 A1; hereinafter Lau) in view of Sircar et al (Pub. No.: US 2016/0380931 A1; hereinafter Sircar) 

               Consider claims 1, and 9, Lau clearly show and disclose a method and a first User Equipment (UE), comprising: 2a wireless transceiver, configured to perform wireless transmission and reception 3to and from a mobile communication network (paragraph 0016 and fig. 1, label 160); and 4a controller, coupled to the wireless transceiver, and configured to perform the 5following via the wireless transceiver: 6during an ongoing Real-Time Text (RTT) call with a second UE, receiving 7a first Session Initiation Protocol (SIP) INVITE message 8requesting the first UE to place the RTT call on hold (in FIG. 6, a VoIP call may be established between UE 110-A and UE 110-B with two-way transmission, and a "sendrecv" SDP parameter may be associated with the VoIP call (block 605). UE 110-B may place the VoIP call on hold, and may provide a SIP re-invite message (e.g., that includes a "sendonly" SDP parameter) to UE 110-A) (paragraphs: 0046 and fig. 6, label 605 and 610); 9in response to the first SIP INVITE message, sending a first SIP 200 OK 10message to the second UE, wherein the first SIP 200 OK message 11indicates that the first UE is not allowed to send and receive media 12data (In response to the SIP re-invite message, UE 110-A may generate a SIP "200" OK message (e.g., that includes a "recvonly" SDP parameter) and may provide the SIP "200" OK message to UE 110-B) (paragraphs: 0046, fig. 6, label 610); 13after sending the first SIP 200 OK message, receiving a second SIP INVITE 14message requesting the first UE to resume the RTT call (UE 110-B may retrieve the VoIP call from hold, and may provide a SIP re-invite message (e.g., that includes a "sendrecv" SDP parameter) to UE 110-A) (paragraphs: 0049, fig. 6, label 650); and 15in response to the second SIP INVITE message, sending a third SIP 16INVITE message to the second UE, wherein the third SIP INVITE 17message indicates that the first UE is allowed to send and receive 18media data (response to the SIP re-invite message, UE 110-A may generate a SIP "200" OK message (e.g., that includes a "sendrecv" SDP parameter) and may provide the SIP "200" OK message to UE 110-B, The VoIP call may be re-established between UE 110-A and UE 110-B with two-way transmission and the "sendrecv" SDP parameter may be associated with the VoIP call, wherein third SIP Invite message read SIP 200 Ok message) (paragraphs: 0049 -0050. Fig. 6, labels: 655 and 670); however, Lau does not specifically teach Real-Time Text (RTT) call. 
              In the same field of endeavor, Sircar clearly discloses teach Real-Time Text (RTT) call (fig. 8, labels: 802, 812, 814, and 818; paragraphs: 0085- 0087, and 0092). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sircar into teaching of Lau for the purpose of using the same way of SIP signaling in real time chatting as used in VoIP.    
              
                 Consider claims 2, and 10, Lau and Sircar, clearly show the method and the first user Equipment, wherein the first SIP INVITE message 2comprises a Session Description Protocol (SDP) attribute "a=sendonly" indicating that the 3second UE is allowed to only send media data to the first UE (Lau: paragraphs: 0046 and fig. 6, label 605 and 610).               
                 Consider claims 3, and 11, Lau and Sircar, clearly show the method and the first user Equipment, wherein the second SIP INVITE message 2comprises an SDP attribute "a=recvonly" indicating that the second UE is allowed to only receive media data from the first UE (Lau: paragraphs: 0046 and fig. 6, label 605 and 610).                              
                 Consider claims 4, and 12, Lau and Sircar, clearly show the method and the first user Equipment, wherein the controller is further configured to send a second SIP 200 OK message to the second UE in response to the second SIP 3INVITE message, and the second SIP 200 OK message indicates that the first UE is allowed 4to only send media data to the second UE (Lia: paragraphs: 0038 and 0046).       
                 Consider claims 5 and 13, Lau and Sircar, clearly show the method and the first user Equipment, wherein the second SIP 200 OK message 2comprises an SDP attribute "a=sendonly" indicating that the first UE is allowed to only 3send media data to the second UE (Lau: paragraphs: 0036 and 0054).                                
                   Consider claims 6 and 14, Lau and Sircar, clearly show the method and the first user Equipment, wherein the controller is further configured 2to receive a third SIP 200 OK message comprising an SDP attribute "a=sendrecv" from the 3second UE, and resume the RTT call in response to receiving the third SIP 200 OK message (Lau: paragraphs: 0049 -0050. Fig. 6, labels: 655 and 670).   
                  Consider claims 7 and 15, Lau and Sircar, clearly show the method and the first user Equipment, wherein the first SIP 200 OK message 2comprises an SDP attribute "a=inactive" indicating that the first UE is not allowed to send 3and receive media data to and from the second UE (Lau: paragraphs: 0031-0032, 0036, and 0038).                 
                
                   Consider claims 8 and 16, Lau and Sircar, clearly show the method and the first user Equipment, wherein the third SIP INVITE message 2comprises an SDP attribute "sendrecv" indicating that the first UE is allowed to send and 3receive media data to and from the second UE (Lau: paragraphs: 0041 and 0046).           
Conclusion                      
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656